Citation Nr: 1421076	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  10-02 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disability, to include bipolar disorder, sleep disorder, anxiety attacks, and schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to August 1972.  The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Muskogee, Oklahoma.  A notice of disagreement was received in September 2009, a statement of the case was issued in January 2010, and a substantive appeal was received in January 2010.

In June 2011, the Veteran testified at a personal hearing before a Board representative while at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.

The Veteran's claim was remanded by the Board for additional development in March 2012.  The matter again is before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2011, the Veteran presented testimony at a travel board hearing before an Acting Veterans Law Judge (AVLJ), a transcript of which is of record.  In April 2013, the Veteran was informed in a letter from the Board that the AVLJ who conducted his hearing was no longer employed by the Board.  The Veteran was offered an opportunity to testify at another hearing.  See 38 C.F.R. § 20.707 (2013).  The Veteran responded that he would like to appear at a hearing before a VLJ at the local RO.  As such, the requested hearing should be scheduled.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board hearing at the RO.  Provide him and his representative reasonable advance notice of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



